DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 5-6, 12 and 14-15 are objected to because of the following informalities:
Claims 1, 3, 5-6, 12 and 14-15 recite the limitation: “newly executed”, which may be interpreted as an additional step in the discrimination process or a completely new discrimination process with respect to either probe motion or image change amount. The lines should be rewritten to clarify the intent of the applicant.
Furthermore claim 3 recites the limitation: “the processor is further configured to … threshold value, and decide that discrimination”. It should be revised to remove “and” to read: --the processor is further configured to … threshold value, decide that discrimination--
Similarly, claim 14 recites the limitation: “the current frame, and discriminate whether”. It should be revised to remove “and” to read: --the current frame, discriminate whether--
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites detecting a blood vessel included in an ultrasound image, discriminating whether the detected blood vessel is a vein or an artery, and deciding whether discrimination is newly executed.
The limitation of detecting a blood vessel included in the acquired ultrasound image, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor is configured to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor is configured to” language, “detecting” in the context of this claim encompasses the user visually inspecting the ultrasound image to identify a region within the ultrasound image that corresponds to a blood vessel.
Similarly, the limitation of discriminating whether the detected blood vessel is a vein or an artery, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor is configured to” language, “discriminating” in the context of this claim encompasses the user visually observing an identified blood vessel in the ultrasound image to distinguish whether the blood vessel is an artery or a vein.
deciding whether discrimination is newly executed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of generic computer components. For example, but for the “processor is configured to” language, “deciding” in the context of this claim encompasses the user simply determining whether to apply the “discriminating” step (discussed above) to an ultrasound image based on the relative movement of an ultrasound probe or the change amount between ultrasound images. In essence, this step consists of determining if discrimination of blood vessels is necessary based on differences between ultrasound images.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the detecting, discriminating, and deciding steps. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
the detecting, discriminating, and deciding steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (US Pat. Pub. 2013/0041250 A1) (hereinafter “Pelissier”) in view of Toji et al. (US Pat. Pub. 2014/0031690 A1) (hereinafter “Toji”).
	Regarding claim 1, Pelissier teaches an ultrasound diagnostic apparatus (“An ultrasound system for use in targeting a blood vessel” (Pelissier clm 29)) comprising: 
an ultrasound probe (“ultrasound probe 12”, “probe 36” (Pelissier figs. 1-3 and associated par.)), and a processor (“Controller 11” (Pelissier fig. 1 and associated par.));
acquire ultrasound data for a plane within a body” (Pelissier clm 29) and “Controller 11 may be configured to process ultrasound data to generate B-mode or other images derived from the ultrasound data.” (Pelissier [0023])) sequentially by transmitting an ultrasound beam toward a subject from an ultrasound probe (“Ultrasound probe 12 emits ultrasound pulses into the body of patient P.” (Pelissier [0021]); sequential transmission of an ultrasound beam has been interpreted as an “ultrasound pulse”), 
	detect a blood vessel (“An ultrasound system for use in targeting a blood vessel” (Pelissier clm 29, fig. 3-7 and associated par.)), 
	discriminate whether the detected blood vessel is a vein or an artery (“the controller is configured to: determine whether the determined flow characteristic value is consistent with one of an artery and a vein,” (Pelissier clm 41, fig. 1 and associated par.)), and 
	a movement amount of the ultrasound probe or a change amount of the ultrasound image between frames (“the intersection of the trajectory and the plane moves due to unsteadiness of the hand(s) holding the probe and/or instrument” (Pelissier [0047]) and “The steadiness of the intersection may be determined based on various indicators of movement of the intersection, such as: the maximum distance between any two locations of the intersection over a pre-determined time period” (Pelissier [0051]-[0056], fig. 6 and associated par.); “steadiness” is a measure of movement of an “intersection” of the blood vessel and the imaging plane (Pelissier 
	but Pelissier fails to explicitly teach the detecting a blood vessel included in the acquired ultrasound image and decide whether discrimination is newly executed with respect to the ultrasound image of a current frame.
	However, in the same field of endeavor, Toji teaches an ultrasound diagnostic apparatus (“ultrasound diagnostic apparatus” (clm 1, fig. 2 and associated par.)) comprising a processor (“control unit” communicating with “a blood flow information generation unit” and a “blood flow region determination unit” (clms 1-1, fig. 2 and associated par.)) capable of detecting a blood vessel included in the acquired ultrasound image (“a blood flow information generation unit configured to generate blood flow information indicating a blood flow region of the subject in the tomographic image” (clms 1, 2, figs. 3-6 and associated par.); a “blood flow region determination unit” is used to determine whether or not a “blood flow region” corresponds to a blood vessel ([0030]), clm 2), “tomographic image” is derived from ultrasound waves),
	discriminate whether the detected blood vessel is a vein or an artery (“the blood flow region determination unit is configured to perform the determination by determining the presence or absence of a pulsation-like fluctuation” ([0049]) and “a feature enables the blood flow region determination unit 106 to extract the target blood vessel more appropriately, when an artery and a vein are meant to be distinguished.” ([0106]); examiner interprets the device as capable of distinguishing a vein or artery based on the “pulsation-like fluctuation” ([0050])), and
obtains the position and orientation information of the probe to remove the effect of movement of the probe.” ([0123]); examiner interprets discrimination is executed based on “movement of the probe” in order to eliminate the effect of the probes movement – probe movement may also be considered relative to the target blood vessel change in diameter (ie two threshold distances may be considered for each vessel diameter)) or a change amount of the ultrasound image between frames (“blood flow points extracted as shown in (a) in FIG. 5 are grouped in the frame direction by the blood flow region determination unit 106.” ([0103], figs. 4-5 and associated par.); the progression of ultrasonic image frames (fig. 5 and associated par.) are analyzed and blood flow regions are reduced to “blood flow points” and potentially removed via a discrimination process - once removed the blood vessel is disregarded ([0099]-[0104]). “Blood flow points” are grouped based on being “within a distance equivalent to 10 mm in a coordinate value with respect to the focused blood flow point” ([0099])).


    PNG
    media_image1.png
    747
    506
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    840
    341
    media_image2.png
    Greyscale

Progression of blood flow region (vessel) identification and discrimination through ‘frame-by-frame’ analysis 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus as taught by Pelissier with the frame analysis taught by Toji because in some medical procedures, it is important to know that the blood vessel in which an object is inserted is one or the other of a vein and an artery. However, it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Using such an ultrasound diagnostic apparatus one would be able to detect the blood vessel of interest more accurately (Toji [0031]).
	Regarding claim 2, Pelissier in view of Toji teaches the ultrasound diagnostic apparatus according to claim 1. Pelissier further teaches a motion sensor (“position sensor” (Pelissier [0102]) as part of “position sensor system” (Pelissier [0028])) that is probe 12 are each associated with sensors” (Pelissier [0028], clm 29, fig. 1 and associated par.)), 
	wherein the processor (“position base unit 17” of “a position sensing system” which is communicatively coupled to the “controller” (Pelissier clm 29, [0028])) is further configured to calculate the movement amount of the ultrasound probe based on a value measured by the motion sensor (“probe 12 are each associated with sensors (not shown), and position base unit 17 is operable to determine the locations of the sensors in space.” (Pelissier [0028]); the processor (“position base unit 17” of “position sensing system”),
	but Pelissier fails to explicitly teach discrimination is executed based on the calculated movement amount of the ultrasound probe.
	However, in the same field of endeavor, Toji teaches discrimination (“A blood vessel extraction method” ([0062])) is executed based on the calculated movement amount of the ultrasound probe (“ultrasound diagnostic apparatus 151 according to this embodiment obtains the position and orientation information of the probe to remove the effect of movement of the probe.” ([0123]); see rejection to claim 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with discrimination based on probe movement as taught by Toji because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Using such an ultrasound diagnostic apparatus one would be able to detect the blood vessel of interest more accurately (Toji [0031]).
Regarding claim 3, Pelissier in view of Toji teaches the ultrasound diagnostic apparatus according to claim 2. 
	Toji further teaches a discrimination result memory that holds a latest discrimination result (“data storage unit 110” [0079], fig. 2 and associated par.), 
	wherein the processor (see claim 1 rejection) is further configured to, in a case where the calculated movement amount of the ultrasound probe is equal to or smaller than a predetermined first threshold value (“a distance equivalent to 10 mm in a coordinate value with respect to the focused blood flow point” [0099], fig. 2 and associated par.); “distance equivalent to 10 mm” is a threshold value), and 
	decide that discrimination is not newly executed with respect to the ultrasound image of the current frame (“when a certain blood flow point in a certain frame is assumed to be a focused blood flow point, the blood flow region determination unit 106 focuses on a past frame obtained within one second from the obtainment of the certain frame.” “blood flow region determination unit 106 assigns, to the focused blood flow point, a number same as the blood flow group number assigned to the past blood flow point, if a blood flow point, which is within a distance equivalent to 10 mm in a coordinate value with respect to the focused blood flow point, exists in the focused frame.” ([0099], figs. 4-5 and associated par.); examiner interprets assigning the “blood flow point” the same number between frames as not discriminating a new blood vessel ([0099]), and the first threshold is the 10mm “distance”), and 
	maintain the latest discrimination result held in the discrimination result memory (“The data storage unit 110 stores the B-mode image 202…the blood flow image 203…and the blood vessel contour 206” ([0023]); the “blood flow image 203” shows a e.g. blood vessels) corresponding to blood flow information ([0073]) and based on ultrasound, which has been interpreted as comprising the latest discrimination result).
	 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the discrimination threshold as taught by Toji because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). With such a device, one would be able to correctly trace the contour of a target blood vessel based on blood flow regions stored in frames (Toji [0112]-[0116]). Furthermore, blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0107]).
	Regarding claim 4, Pelissier in view of Toji teaches the ultrasound diagnostic apparatus according to claim 3.
	Toji further teaches the processor (see claim 1 rejection) is configured to, in a case where the calculated movement amount of the ultrasound probe is equal to or smaller than the first threshold value and larger than a second threshold value that is smaller than the first threshold value (“a distance equivalent to 10 mm in a coordinate value with respect to the focused blood flow point” and “the above-described “1 second” and “10 mm” are merely exemplary specific numerical values and may be a different time and a different length, respectively” ([0099]; examiner interprets the “distance” is able to change to fit the thresholds described (see rejection to claims 1-3 above) in order to associate the blood flow groups (fig. 5 and associated par.)),
extract, as the blood flow region of the target blood vessel, the blood flow points belonging to the blood flow groups 511, 512 and 514.” ([0103]); the blood flow region is tracked from frame to frame to construct the vessel (fig. 5 and associated par.)), and 

    PNG
    media_image3.png
    742
    588
    media_image3.png
    Greyscale

The blood flow points are compiled into vessels (arrows) by tracking the points from frame to frame, using multiple thresholds to distinguish the blood flow groups (Toji fig. 5, annotated)
	maintain the latest discrimination result held in the discrimination result memory (“The data storage unit 110 stores the B-mode image 202…the blood flow image 203…and the blood vessel contour 206” ([0023]); see rejection to claim 3).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with tracking and discrimination thresholds as taught by Toji because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). With such a device, one would be able to correctly trace the contour of a target blood vessel based on blood flow regions Toji [0112]-[0116]). Furthermore, blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0107]).
	Regarding claim 5, Pelissier in view of Toji teaches the ultrasound diagnostic apparatus according to claim 3.
	Toji further teaches wherein the processor (see claim 1 rejection) is further configured to, in a case where the calculated movement amount of the ultrasound probe is larger than the first threshold value (“distance” can be selected to satisfy the claimed threshold [0099]; also see claim 3 rejection), 
	decide that discrimination is newly executed with respect to the ultrasound image of the current frame (“blood flow region determination unit 106 assigns, to the focused blood flow point, a new blood flow group number which has not been assigned before.” [0099]; a new number is assigned if the point lies outside the distance ([0099])), and 
	discriminate whether the blood vessel in the ultrasound image of the current frame is a vein or an artery (“a new blood flow group number which has not been assigned before.” [0099]; “new blood flow group number” may be either a vein or an artery, see rejection to claims 1-2 above), and 
	update the latest discrimination result held in the discrimination result memory based on the discrimination result (“data storage unit” is interpreted as updating to store discrimination result (fig. 5 and associated par.); see rejection to claim 3).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the discrimination thresholds as taught by Toji because it can be difficult to distinguish arteries and veins due to their Pelissier [0005]). With such a device, one would be able to correctly trace the contour of a target blood vessel based on blood flow regions stored in frames (Toji [0112]-[0116]). Furthermore, blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0107]).
	Regarding claim 6, Pelissier in view of Toji teaches the ultrasound diagnostic apparatus according to claim 3. 
	Toji further teaches the processor (see claim 1 rejection) is further configured to, in a case where a state in which the calculated movement amount of the ultrasound probe is equal to or smaller than the first threshold value continues for a predetermined time (“when a certain blood flow point in a certain frame is assumed to be a focused blood flow point, the blood flow region determination unit 106 focuses on a past frame obtained within one second from the obtainment of the certain frame” ([0099]); the “one second” is the predetermined time, and is used with the probe movement during discernment of blood vessels (see claim 1-5 rejection)), 
	decide that discrimination is newly executed with respect to the ultrasound image of the current frame (see claim 5 rejection), and 
	discriminate whether the blood vessel in the ultrasound image of the current frame is a vein or an artery (see claims 1-2, 5 rejections), and 
	update the latest discrimination result held in the discrimination result memory based on the discrimination result (see claims 3, 5 rejections).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the discrimination thresholds as Pelissier [0005]). With such a device, one would be able to correctly trace the contour of a target blood vessel based on blood flow regions stored in frames (Toji [0112]-[0116]). Furthermore, blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0107]).
	Regarding claim 7, Pelissier in view of Toji teaches the ultrasound diagnostic apparatus according to claim 5. 
	Toji further teaches the processor is further configured to newly execute discrimination on whether the blood vessel in the ultrasound image of the current frame is a vein or an artery (“extracts the blood flow region 204” [0095]; see claims 2, 5-6 rejections) after the calculated movement amount of the ultrasound probe becomes equal to or smaller than a third threshold value that is smaller than the first threshold value (“The blood flow image 203 may include a small region (a region having a small area)” [0096], see rejection to claims 3, 5-6; examiner interprets the small region as a third threshold that is isolated from larger region [0096]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the discrimination thresholds as taught by Toji because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Such a feature enables the apparatus to extract the target blood vessel more effectively, and blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0106]-[0107]).
Regarding claim 8, Pelissier teaches the ultrasound diagnostic apparatus according to claim 3. 
	Pelissier further teaches a display device (“display 13” [0020], fig. 1 and associated par.) that displays the acquired ultrasound image and the discrimination result (“comprising displaying the ultrasound image on a display and wherein displaying an indicator based on the flow characteristic value comprises displaying the indicator on the display” (clm 19) and “An indicator may be operated to indicate to a user when the trajectory will intersect an artery (or a vein, as desired)” [0018]; the discrimination result interpreted as the indication of the artery or vein intersection) held in the discrimination result memory (“memory 15” fig. 1 and associated par.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the display as taught by Pelissier because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). With such a device, one would be able to correctly trace the contour of a target blood vessel based on blood flow regions stored in frames (Toji [0112]-[0116]). Furthermore, blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0107]).
	Regarding claim 9, Pelissier in view of Toji teaches the ultrasound diagnostic apparatus according to claim 2.
	Pelissier further teaches the calculated movement amount of the ultrasound probe includes at least one of a moving speed of the ultrasound probe in parallel movement, a change amount in a movement direction of the ultrasound probe, or an 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the calculated movement amounts 
as taught by Pelissier because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Such a system allows the ultrasound probe to be guided, further allowing an inexperienced user to operate such a system to locate a blood vessel of interest (Pelissier [0018]).
	Regarding claim 10, Pelissier in view of Toji teaches the ultrasound diagnostic apparatus according to claim 2. 
	Pelissier further teaches the motion sensor consists of at least one of an acceleration sensor, a gyro sensor, a magnetic sensor, or a position sensor comprised of (“position sensor” ([0102])) of a global positioning system (“position sensor system” ([0028]); “position sensor system” (examiner interprets as global positioning system) comprising “base unit 17” is capable of determining positions and orientations of probe using locations of sensors in space ([0028], clm 29, fig. 1 and associated par.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the motion sensors as taught by Pelissier [0005]). Such a system allows the ultrasound probe to be guided, further allowing an inexperienced user to operate such a system to locate a blood vessel of interest (Pelissier [0018]).
	Regarding claim 11, Pelissier in view of Toji teach the ultrasound diagnostic apparatus according to claim 1. 
	Toji further teaches the processor (“control unit”, see claim 1 rejection) is further configured to calculate the change amount of the ultrasound image between the frames by performing image analysis with respect to the acquired ultrasound image (“blood flow group” is retained between frames by performing image analysis ([0093]-[0099], figs 3-6 and associated par.)), and decide whether discrimination is executed based on the calculated change amount of the ultrasound image (see claim 1 rejection); detection of the blood flow regions has been interpreted as image analysis ([0093]-[0099], figs 3-6 and associated par.)).

    PNG
    media_image4.png
    647
    236
    media_image4.png
    Greyscale

The detection of the blood flow regions is conducted via image analysis performed on the frames to discriminate vessels (e.g. reduction of reference numbers “503” and “513” over the imaged frames). The blood vessels are isolated into discreet points and determined frame by frame (Toji fig. 5)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus as taught by Pelissier with the frame analysis taught by Toji because in some medical procedures, it is important to know that the blood vessel in which an object is inserted is one or the other of a vein and an artery. However, it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Using such an ultrasound diagnostic apparatus one would be able to detect the blood vessel of interest more accurately (Toji [0031]). Using image analysis to determine a change in blood vessel area isolates the pulsation features that allow one to distinguish an artery and a vein (Toji [0106], fig. 5 and associated par.). 
	Regarding claim 12, Pelissier in view of Toji teach the ultrasound diagnostic apparatus according to claim 11.
	Toji further teaches a discrimination result memory that holds a latest discrimination result (“data storage unit 110” [0079], fig. 2 and associated par.; see claim 2 rejection),
	wherein the processor (see claim 1 rejection) is further configured to, in a case where the calculated change amount of the ultrasound image between the frames is equal to or smaller than a predetermined fourth threshold value (“distance” and ““1 second” and “10 mm” are merely exemplary specific numerical values and may be a different time and a different length” ([0099]); examiner interprets the fourth threshold value (“distance”, see claim 3 rejection) as a different length than the “10 mm” distance described in claim 3 rejection),
	decide that discrimination is not newly executed with respect to the ultrasound image of the current frame (“blood flow groups” identified by “blood flow region” figs. 3-6 and associated par.; also see claim 3 rejection), and 
	maintain the latest discrimination result held in the discrimination result memory (“The data storage unit 110 stores the B-mode image 202…the blood flow image 203…and the blood vessel contour 206” ([0023]); see claim 3 rejection).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the discrimination threshold as taught by Toji because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). With such a device, one would be able to correctly trace the contour of a target blood vessel based on blood flow regions stored in frames (Toji [0112]-[0116]). Furthermore, blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0107]).
	Regarding claim 13, Pelissier in view of Toji teach the ultrasound diagnostic apparatus according to claim 12.
	Toji further teaches the processor (see claim 1 rejection) is configured to, in a case where the acquired change amount of the ultrasound image between the frames is equal to or smaller than the fourth threshold value and larger than a fifth threshold value that is smaller than the fourth threshold value (“a distance equivalent to 10 mm in a may be a different time and a different length, respectively” ([0099]; examiner interprets the “distance” is able to change to fit the thresholds described (see rejection to claims 1-4 above) in order to associate the blood flow groups (fig. 5 and associated par.)),
	track a position of the blood vessel in the ultrasound image from the frame in which latest discrimination is executed to the current frame (“the blood flow region determination unit 106 can extract, as the blood flow region of the target blood vessel, the blood flow points belonging to the blood flow groups 511, 512 and 514.” ([0103]); see claim 4 rejection), and 
	maintain the latest discrimination result held in the discrimination result memory (“The data storage unit 110 stores the B-mode image 202…the blood flow image 203…and the blood vessel contour 206” ([0023]); see rejection to claim 4).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with tracking and discrimination thresholds as taught by Toji because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). With such a device, one would be able to correctly trace the contour of a target blood vessel based on blood flow regions stored in frames (Toji [0112]-[0116]). Furthermore, blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0107]).
	Regarding claim 14, Pelissier in view of Toji teach the ultrasound diagnostic apparatus according to claim 12.

	decide that discrimination is newly executed with respect to the ultrasound image of the current frame (“blood flow region determination unit 106 assigns, to the focused blood flow point, a new blood flow group number which has not been assigned before.” [0099]; a new number can be assigned with respect to the plurality of thresholds, see claim 5 rejection) and 
	discriminate whether the blood vessel in the ultrasound image of the current frame is a vein or an artery (“a new blood flow group number which has not been assigned before.” [0099]; see rejection to claim 5), and
	update the latest discrimination result held in the discrimination result memory based on the discrimination result (“data storage unit” is interpreted as updating to store discrimination result (fig. 5 and associated par.); see rejection to claim 5).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the discrimination thresholds as taught by Toji because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). With such a device, one would be able to correctly trace the contour of a target blood vessel based on blood flow regions stored in frames (Toji [0112]-[0116]). Furthermore, blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0107]).
Regarding claim 15, Pelissier in view of Toji teach the ultrasound diagnostic apparatus according to claim 12.
	Toji further teaches the processor (see claim 1 rejection) is further configured to, in a case where a state in which the calculated change amount of the ultrasound image between the frames is smaller than the fourth threshold value continues for a predetermined time (“when a certain blood flow point in a certain frame is assumed to be a focused blood flow point, the blood flow region determination unit 106 focuses on a past frame obtained within one second from the obtainment of the certain frame” and “the above-described “1 second” and “10 mm” are merely exemplary specific numerical values and may be a different time and a different length” ([0099]); examiner interprets “a different time” (predetermined time”) may be modified to satisfy thresholds, also see claim 6 rejection),
	decide that discrimination is newly executed with respect to the ultrasound image of the current frame (see claim 6 rejection), and 
	discriminate whether the blood vessel in the ultrasound image of the current frame is a vein or an artery (see claim 6 rejection), and 
	update the latest discrimination result held in the discrimination result memory based on the discrimination result (see claim 6 rejection).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the discrimination thresholds as taught by Toji because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). With such a device, one would be Toji [0112]-[0116]). Furthermore, blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0107]).
	Regarding claim 16, Pelissier in view of Toji teach the ultrasound diagnostic apparatus according to claim 14.
	Toji further teaches the processor (see claim 1 rejection) is further configured to newly execute discrimination on whether the blood vessel in the ultrasound image of the current frame is a vein or an artery (“extracts the blood flow region 204” [0095]; see claim 7 rejection) after the calculated change amount of the ultrasound image between the frames becomes equal to or smaller than a sixth threshold value that is smaller than the fourth threshold value (“a small region (a region having a small area)” [0096] and the different “exemplary specific numerical values” [0099], see rejection to claim 7; examiner interprets the sixth threshold similar to the third threshold which may be displaced by a different “distance” based on the “exemplary specific numerical value” chosen ([0099])).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the discrimination thresholds as taught by Toji because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Such a feature enables the apparatus to extract the target blood vessel more effectively, and blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0106]-[0107]).
Regarding claim 17, Pelissier in view of Toji teach the ultrasound diagnostic apparatus according to claim 12. 
	Pelissier further teaches a display device (“display 13” [0020], fig. 1 and associated par.) that displays the acquired ultrasound image and the discrimination result (“comprising displaying the ultrasound image on a display and wherein displaying an indicator based on the flow characteristic value comprises displaying the indicator on the display” (clm 19) and “An indicator may be operated to indicate to a user when the trajectory will intersect an artery (or a vein, as desired)” [0018]; see claim 8 rejection) held in the discrimination result memory (“memory 15” fig. 1 and associated par.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the display as taught by Pelissier because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). With such a device, one would be able to correctly trace the contour of a target blood vessel based on blood flow regions stored in frames (Toji [0112]-[0116]). Furthermore, blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0107]).
	Regarding claim 18, Pelissier in view of Toji teach the ultrasound diagnostic apparatus according to claim 1.
	Pelissier further teaches a receiving circuit (“Controller 11 may comprise one or more central processing units (CPUs), … application specific integrated circuits, logic circuits, or any combination thereof, or any other suitable processing unit(s) comprising hardware and/or software capable of functioning as described herein.” ([0022]); ultrasound probe 12”, “probe 36” (figs. 1-3 and associated par.)) and generates a received signal (“the controller is configured to … acquire ultrasound data for a plane within a body” (clm 29) and “Controller 11 may be configured to process ultrasound data to generate B-mode or other images derived from the ultrasound data.” ([0023]); the “controller” comprised of “circuits” receives the signals from the probe),
	wherein the processor is further configured to generate a Doppler signal based on the received signal generated by the receiving circuit, (“controller” is configured to “cause the ultrasound transducer to acquire Doppler ultrasound data” (clm 29, [0023]))
	and discriminate whether the blood vessel is a vein or an artery based on the generated Doppler signal (“indicator of flow characteristics in the target sample volume via the user interface, the indicator based on the Doppler ultrasound data” (clm 29); the indicator can distinguish arteries and veins [0018], see claim 8, 17 rejections).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the circuits taught by Pelissier because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Such a system allows the ultrasound probe to be guided, further allowing an inexperienced user to operate such a system to locate a blood vessel of interest (Pelissier [0018]).
	Regarding claim 19, Pelissier teaches a method (“method comprising:

	acquiring an ultrasound image sequentially by transmitting an ultrasound beam toward a subject from an ultrasound probe (“An ultrasound probe 36 transmits a series of ultrasound pulses along a scan line 37” ([0033])); 
	detecting a blood vessel (“A method for targeting a blood vessel” (clm 1)) included in the acquired ultrasound image; 
	discriminating whether the detected blood vessel is a vein or an artery (“determining whether the determined flow characteristic value is consistent with one of an artery and a vein” (clm 13)); and 
	but Pelissier fails to explicitly teach the discrimination with respect to the frames of ultrasound images.
	However, in the same field of endeavor, Toji teaches deciding whether to newly execute discrimination (“A blood vessel extraction method” ([0062])) with respect to the ultrasound image of a current frame (“a tomographic image of the subject” ([0062], figs. 4-5 and associated par.); see claim 1 rejection) based on a movement amount of the ultrasound probe (“ultrasound diagnostic apparatus 151 according to this embodiment obtains the position and orientation information of the probe to remove the effect of movement of the probe.” ([0123]); see claim 1 rejection) or a change amount of the ultrasound image between frames (“blood flow points extracted as shown in (a) in FIG. 5 are grouped in the frame direction by the blood flow region determination unit 106.” ([0103], figs. 4-5 and associated par.); see claim 1 rejection).
Pelissier [0005]). Using such an ultrasound diagnostic apparatus one would be able to detect the blood vessel of interest more accurately (Toji [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAMES F MCDONALD/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793